Opinion issued March 10, 2006






 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00892-CR
____________

IN RE MELVIN OLES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Melvin Oles, has filed a pro se petition for leave to file writ of
mandamus and a petition for writ of mandamus complaining that the trial court’s
failure to consider his motion for DNA testing that he filed cause number 690798. 
Relator names as Respondent, the Honorable Carol G. Davies who presided at the
trial of cause number 690798.  Relator prays that this court “compel the Honorable
Carol G. Davies fo the 177th District Court of Harris County, Texas” rule on his
motion for DNA testing.  We note that Judge Davies is retired and no longer presides
over the 177th District Court.  Accordingly, we deny both the petition for leave to file
writ of mandamus and the petition for writ of mandamus.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).